NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             MONICE C., Appellant,

                                         v.

     DEPARTMENT OF CHILD SAFETY, B.H., SALT RIVER PIMA-
          MARICOPA INDIAN COMMUNITY, Appellees.

                              No. 1 CA-JV 20-0401
                               FILED 05-13-2021


            Appeal from the Superior Court in Maricopa County
                              No. JD532746
                 The Honorable Jeffrey A. Rueter, Judge

                                   AFFIRMED


                                    COUNSEL

Maricopa County Public Advocate’s Office, Mesa
By Suzanne Sanchez
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Eric Devany
Counsel for Appellee Department of Child Safety
                         MONICE C. v. DCS, et al.
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Paul J. McMurdie and Judge Cynthia J. Bailey joined.


W I N T H R O P, Judge:

¶1            Monice C. (“Mother”) appeals the termination of her parental
rights to B.H. on the grounds of chronic substance abuse and six months’
out-of-home placement. See Ariz. Rev. Stat. (“A.R.S.”) § 8-533(B)(3), (8)(b).
For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY1

¶2            Mother, who is now twenty-seven years’ old, and Byron H.
(“Father”) are the biological parents of B.H., who was born in August 2017.2
Mother is an enrolled member of the Osage Nation in Oklahoma. Father
and B.H. are enrolled members of the Salt River Pima-Maricopa Indian
Community (“the Community”).3

¶3            In April 2012, Mother tested positive for marijuana while
pregnant with B.H.’s older half-brother, J.C. In September 2015, during an
assessment at the Community’s Division of Behavioral Health Services,
Mother admitted smoking marijuana once a month, binge drinking two to
four times a month, and that she had used methamphetamine since the age
of sixteen. While pregnant with B.H. in 2017, Mother again used marijuana.



1      We view the evidence and reasonable inferences to be drawn
therefrom in the light most favorable to affirming. Ariz. Dep’t of Econ. Sec.
v. Matthew L., 223 Ariz. 547, 549, ¶ 7 (App. 2010).

2       Father’s parental rights to B.H. were previously terminated, and he
is not a party to this appeal.

3     This matter is subject to the Indian Child Welfare Act (“ICWA”). See
25 U.S.C. §§ 1901-1963. The Community had notice of these proceedings
and participated through counsel, and no argument is made challenging
compliance with ICWA.



                                     2
                        MONICE C. v. DCS, et al.
                         Decision of the Court

¶4            Mother relapsed on methamphetamine in March 2018, and
her children were sent to live with her mother (“Grandmother”). In July
2018, Mother participated in another behavioral-health assessment, where
she admitted to using methamphetamine and Percocet daily from March to
May of that year and drinking alcohol almost daily. She was diagnosed
with severe amphetamine-type substance use disorder and post-traumatic
stress disorder (“PTSD”) with a history of alcohol and cannabis use. Mother
entered residential treatment after the assessment but left against
therapeutic recommendation only days later.

¶5            By May 2019, Mother was living with Grandmother, the
children, and her significant other, Denzel L. A Department of Child Safety
(“DCS”) case manager reported concerns about Mother’s and Denzel’s
repetitive substance abuse and domestic violence, including an incident
witnessed by the children in which Mother and Denzel—both highly
intoxicated—had physically fought. That same day, Mother and Denzel left
B.H. with a man named “Spider,” who was reluctant to return B.H. because
Mother and Denzel were visibly intoxicated. Another DCS worker reported
Mother and Denzel tested positive for marijuana and methamphetamine in
May 2019. Mother was routinely using illicit drugs before work, and while
caring for B.H. Mother has bipolar disorder and borderline-personality
disorder, and DCS was concerned she was self-medicating.

¶6             DCS then implemented an in-home safety plan and offered
Mother family preservation services. As part of the safety plan, DCS
required that approved monitors supervise all contact between B.H.,
Mother, and Denzel. Mother also agreed to participate in substance-abuse
treatment through Native American Connections (“NAC”) and to submit
to urinalysis testing.

¶7            In June 2019, Mother completed an intake at NAC for
substance-abuse and mental-health treatment, where she reported a history
of psychiatric hospitalizations and that she had been diagnosed with PTSD,
attention-deficit hyperactivity disorder, bipolar disorder, and mood
disorder. Mother admitted actively using marijuana and alcohol to cope
with her PTSD and daily stressors, but claimed sobriety from
methamphetamine. The intake evaluator noted Mother demonstrated “no
significant length of sobriety and minimal awareness” regarding her
substance abuse and triggers, and recommended Mother participate in
intensive outpatient services for her alcohol abuse and group sessions for
her drug abuse. Mother was “ambivalent for treatment,” however, and
indicated she was only motivated by DCS’ involvement. Mother did not
fully engage in either service, and she tested positive for


                                    3
                         MONICE C. v. DCS, et al.
                          Decision of the Court

tetrahydrocannabinol (“THC”)—the main active ingredient in marijuana—
once in May, three times in July, and twice in August.

¶8            In August 2019, one of the approved monitors reported to
DCS that Mother had been acting erratically, tried to punch him during a
verbal altercation, and slashed his tires. The monitor found marijuana
paraphernalia and empty air cans used for “huffing” in Mother’s bedroom.
Mother tried to pick B.H. up from daycare without a monitor, but a DCS
worker arrived at the daycare in time to remove B.H. from Mother’s care.

¶9            DCS then placed B.H. with extended family and filed a
petition alleging he was dependent as to Mother due to her substance
abuse, domestic violence, and mental health issues. The juvenile court
ultimately adjudicated B.H. dependent as to Mother.

¶10          As part of its family-reunification case plan, DCS offered
Mother numerous services, including urinalysis and hair-follicle testing,
substance-abuse assessment and treatment, psychological evaluations and
consultations, mental-health and behavioral-health self-referrals, domestic-
violence counseling self-referrals, team decision-making meetings
(“TDM”), supervised visitation, and transportation.

¶11          At a TDM held two days after B.H.’s removal, Mother
admitted she had “huffed” approximately one week earlier and she could
no longer care for B.H. because she wanted to seek treatment for her
substance-abuse and mental-health issues. Between August and November
2019, however, Mother submitted to only two drug tests, and both came
back positive for THC. The testing provider suspended the service, and
DCS ceased referring her for testing because she failed to remain in contact.
She participated in another intake at the Community’s behavioral health
services, where she was diagnosed with alcohol-use disorder, cannabis-use
disorder, and PTSD. She was referred for intensive outpatient sessions, but
she began missing sessions, and the service provider discharged her in
December 2019.

¶12           By January 2020, Mother had not seen B.H. since October
2019, and her whereabouts were unknown to DCS. DCS submitted family
locate referrals for Mother, and she contacted DCS in February 2020,
agreeing to meet with DCS. Although Mother failed to show up for the first
scheduled meeting, she met with DCS in March 2020. Meanwhile, in
February 2020, DCS submitted a request under the Interstate Compact for
the Placement of Children (“ICPC”) to place B.H. with Grandmother, who
by then was living in Oklahoma with J.C.



                                     4
                        MONICE C. v. DCS, et al.
                         Decision of the Court

¶13           In April 2020, Mother completed an intake for substance-
abuse treatment with TERROS, where she claimed she began using
marijuana at age seven and methamphetamine at age fourteen—claims in
conflict with her prior reports. She also claimed three years’ sobriety from
methamphetamine, three months’ sobriety from alcohol, and two months’
sobriety from marijuana. Mother also reported she had been diagnosed
with PTSD and bipolar disorder, although she suggested the latter may
have been induced by substance abuse. TERROS recommended Mother
participate in standard outpatient care, call in daily for drug testing, and
submit to testing as required. From March through May 2020, however,
she submitted to only eleven of twenty-five urinalysis tests, submitted six
diluted samples, and tested positive for alcohol once.

¶14           DCS expressed concerns that Mother had made insufficient
progress, remained unable and unwilling to perform essential
responsibilities to meet B.H.’s immediate needs, and had not yet resolved
lingering problems with substance abuse, domestic violence, housing, and
employment.       DCS offered Mother mental-health services through
TERROS, but she declined, stating she would seek services independently.
DCS also sought to arrange a psychiatric evaluation for Mother, but her
inconsistent substance-abuse testing and a recent positive test result made
it unclear whether she was appropriately sober for evaluation.

¶15          In June 2020, DCS moved to terminate Mother’s parental
rights to B.H. As amended, the motion alleged the grounds of chronic
substance abuse and six months’ out-of-home placement.

¶16          That same month, Mother completed another intake with the
Community’s behavioral health services, where she admitted being both a
victim and a perpetrator of domestic violence and continuing to drink
alcohol once or twice per month. The evaluator diagnosed Mother with
PTSD, victim/spousal/partner abuse, and mild alcohol-use disorder. She
recommended Mother participate in domestic-violence classes and eye
movement desensitization and reprocessing therapy. The following
month, however, Mother missed two of three therapy sessions.

¶17          In July 2020, Mother participated in a psychological
evaluation with Dr. Nicole Mirkin. Dr. Mirkin diagnosed Mother with
severe amphetamine-type substance-use disorder, moderate cannabis-use
and alcohol-use disorder, unspecified mood disorder, unspecified trauma-
related and stressor-related disorder, and confirmed child neglect and
spousal or partner physical violence. Dr. Mirkin recommended Mother
continue with standard outpatient treatment and domestic-violence classes;


                                     5
                        MONICE C. v. DCS, et al.
                         Decision of the Court

obtain employment; find routine prenatal care; engage in urinalysis testing,
individual therapy, parenting classes, one-on-one parent-aide skills
sessions, and a twelve-step program; and continue supervised visits until
she completed services and eliminated the safety risks to B.H.

¶18           From June to August 2020, Mother missed seven of twenty-
nine drug tests, had one “refusal,” and submitted four diluted samples.4 In
April and May 2020, Mother missed six of fifteen scheduled substance-
abuse treatment sessions at TERROS, and she missed seven of thirteen such
sessions in June and July, resulting in a pending closure from the service
before she eventually reengaged. Further, her progress was insufficient to
remedy the long-term and outstanding safety threats that made B.H. unable
to reunify with her. Over the next couple of months, Mother submitted
more diluted urine samples, missed TERROS group sessions, and missed a
couple of domestic violence sessions.

¶19            In November 2020, the juvenile court held a one-day
contested severance hearing. Mother’s case manager testified Mother failed
to participate in drug testing from October 2019 to March 2020 and failed to
participate in other DCS-offered services from the end of October 2019 to
the beginning of April 2020. Even after April 2020, her compliance with
services was “less than adequate,” her services were pending closure by
July 2020, and even after July 2020, Mother continued to miss substance-
abuse classes and testing and had some diluted tests. Her case manager
opined that Mother’s substance abuse impaired her ability as a caregiver,
could render her moods unpredictable, made her more likely to engage in
domestic violence, and could impact her ability to provide for B.H.’s basic
needs and subject B.H. to neglect.

¶20          The case manager also testified Mother did not participate in
behavioral health services through the Community from December 2019
through early June 2020 and failed to complete recommended trauma
therapy and domestic-violence classes. Although DCS also offered Mother
domestic-violence services, she did not believe domestic violence was a
concern. Further, Mother’s substantial neglect in failing to participate or
fully engage in necessary services had delayed DCS’ referral for a
psychological evaluation and precluded a referral for parent-aide services.

¶21        The juvenile court terminated Mother’s parental rights on the
grounds of chronic substance abuse and six months’ out-of-home



4     TERROS considered a diluted test to be a presumptive positive test.


                                     6
                         MONICE C. v. DCS, et al.
                          Decision of the Court

placement. We have jurisdiction over Mother’s timely appeal. See A.R.S.
§§ 8-235(A), 12-2101(A)(1).

                                 ANALYSIS

       I.     Standard of Review and Applicable Law

¶22             As the trier of fact in a termination proceeding, the juvenile
court is in the best position to weigh the evidence, observe the parties, judge
witnesses’ credibility, and resolve disputed facts. Jordan C. v. Ariz. Dep’t of
Econ. Sec., 223 Ariz. 86, 93, ¶ 18 (App. 2009) (citation omitted). We will not
reweigh the evidence or redetermine the witnesses’ credibility. See Alma S.
v. Dep’t of Child Safety, 245 Ariz. 146, 151, ¶ 18 (2018). We also will not
reverse for insufficient evidence unless no reasonable evidence supports
the court’s factual findings. Matthew L., 223 Ariz. at 549, ¶ 7.

       II.    Termination Based on Substance Abuse

¶23          Mother argues reasonable evidence does not support
termination of her parental rights on the ground of chronic substance abuse.

¶24           The juvenile court may terminate parental rights if it finds by
clear and convincing evidence that a parent is unable to discharge parental
responsibilities due to a history of chronic abuse of dangerous drugs,
controlled substances, or alcohol, and there are reasonable grounds to
believe the condition will continue for a prolonged indeterminate period.
A.R.S. §§ 8-533(B)(3), -537(B). Substance abuse is chronic when it is long-
lasting but not necessarily constant. Raymond F. v. Ariz. Dep’t of Econ. Sec.,
224 Ariz. 373, 377, ¶ 16 (App. 2010). A parent’s temporary abstinence from
drugs and alcohol does not outweigh a significant history of abuse or
consistent inability to abstain during the case. Id. at 379, ¶ 29. Instead, a
child’s interest in permanency must prevail over the parent’s uncertain
battle with substances, and the child should not be forced to wait for the
parent to “grow up.” Jennifer S. v. Dep’t of Child Safety, 240 Ariz. 282, 287,
¶ 17 (App. 2016) (citations omitted). When determining whether
reasonable grounds exist to believe a parent’s substance abuse will continue
for a prolonged indeterminate period, courts must consider a parent’s
treatment history to gauge the likelihood the parent will be capable of
parenting in the foreseeable future. Raymond F., 224 Ariz. at 378, ¶ 25
(citation omitted). “Where the parent has been unable to rise above the
addiction and experience sustained sobriety in a noncustodial setting, and
establish the essential support system to maintain sobriety, there is little
hope of success in parenting.” Id. (quoting In re N.F., 579 N.W.2d 338, 341
(Iowa Ct. App. 1998)).Here, the juvenile court found Mother (1) had failed


                                      7
                         MONICE C. v. DCS, et al.
                          Decision of the Court

to establish a significant period of sobriety through consistent, negative
testing, (2) had poor insight into the depth of her addiction, (3) continued
to lie about her sobriety, and (4) had only participated inconsistently in
family-reunification services.

¶26           Reasonable evidence supports the court’s findings. Between
May 2019 and the termination hearing, Mother tested positive for marijuana
seven times, submitted thirteen diluted specimens, and completely failed
to test or even call in for testing from the end of August 2019 to the
beginning of March 2020. After DCS removed B.H. from Mother’s custody
in August 2019, the only time she demonstrated anything resembling
sobriety was for approximately six to eight weeks from mid-July to
September 2020. Still, even over that period, she failed to submit to testing
several times.

¶27          Mother also reported to Dr. Mirkin that she had at least two
failed attempts at rehabilitation between 2015 and 2017. In July 2018, she
entered a residential treatment program after relapsing with
methamphetamine but left the program against therapeutic advice after
only a few days. In 2019, Mother told DCS she would go to NAC for
substance-abuse treatment but failed to participate in the recommended
intensive outpatient services for alcohol or group sessions for her drug use.
In September 2019, Mother self-referred to the Community’s behavioral
health services, but was discharged due to lack of contact by early
December. In April 2020, Mother participated in an intake at TERROS for
substance-abuse treatment, but by August 2020, she had missed thirteen of
twenty-eight treatment sessions and the service was pending closure.
Although Mother reengaged in the service, she had not completed TERROS
substance-abuse treatment by the time of the severance hearing.

¶28            Additionally, reasonable evidence supports that Mother’s
substance abuse would continue for a prolonged indeterminate period. Dr.
Mirkin opined that Mother was unable to maintain a positive attitude or
cope with stressors effectively without using drugs and alcohol and her
insight into her addiction remained poor. The prognosis for Mother to
demonstrate minimally adequate parenting skills or prolonged sobriety in
the foreseeable future was also poor, and “[h]er motivation to alter the
trajectory of her addiction [was] poor for many reasons starting with her
lack of insight into her addiction, as evidenced by her lack of participation
[in] services and continued drug use despite DCS involvement.” Dr. Mirkin
also opined that Mother’s substance abuse would “continue to contribute
to her poor relationship choices and dysfunctional parenting” and that
“[h]er attendance and response to services [was] necessary in order to


                                     8
                           MONICE C. v. DCS, et al.
                            Decision of the Court

diminish these risk factors.” At the termination hearing, Dr. Mirkin opined
that Mother’s insight into her addiction continued to be inadequate because
she continued to lie about her sobriety, failed to participate in services,
continued to use substances despite DCS’ involvement, and did not take
responsibility for her involvement leading up to DCS’ intervention.

¶29          Given Mother’s long-standing failure to maintain sobriety,
lack of progress, and minimal engagement in services, we conclude
reasonable evidence supports the juvenile court’s finding that there were
reasonable grounds to believe Mother’s chronic substance abuse would
continue for a prolonged indeterminate period.5 Accordingly, we affirm
the termination of Mother’s parental rights on the ground of chronic
substance abuse.6

       III.    The Court’s Best Interest Finding

¶30          Mother also argues reasonable evidence does not support that
terminating her parental rights was in B.H.’s best interest.

¶31            Before severing parental rights, the juvenile court must not
only find a statutory ground for severance under § 8-533(B), it must also
determine by a preponderance of the evidence that severance is in a child’s
best interest. Alma S., 245 Ariz. at 149-50, ¶ 8. The court’s primary concern
must be the child’s interest in stability and security. Id. at 150, ¶ 12 (citations
omitted).

¶32            In determining best interests, the juvenile court must consider
the totality of the circumstances existing at the time of severance and find
how the child will either benefit from severance or be harmed by continuing
the parent-child relationship. Id. at ¶ 13; Maricopa Cnty. Juv. Action No. JS-
500274, 167 Ariz. 1, 5 (1990). A child may benefit if a current adoptive plan


5      Mother does not challenge the court’s findings that she had a history
of chronic substance abuse, her substance abuse rendered her unable to
discharge her parental responsibilities, and DCS made reasonable efforts to
reunify the family. She therefore concedes the accuracy of those findings.
See Britz v. Kinsvater, 87 Ariz. 385, 388 (1960).

6      Because sufficient evidence supports severance on the ground of
chronic substance abuse, we do not address Mother’s argument that the
court erred in severing her parental rights on the ground of six months’ out-
of-home placement. See Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278,
280, ¶ 3 (App. 2002).


                                        9
                         MONICE C. v. DCS, et al.
                          Decision of the Court

exists, see JS-500274, 167 Ariz. at 6, if DCS can show the child is adoptable,
Alma S., 245 Ariz. at 150-51, ¶¶ 13-14, or if the child “would benefit
psychologically from the stability an adoption would provide,” Maricopa
Cnty. Juv. Action No. JS–501904, 180 Ariz. 348, 352 (App. 1994). The court
may also consider whether the existing placement meets the child’s needs
and adoption is otherwise legally possible and likely. Demetrius L. v.
Joshlynn F., 239 Ariz. 1, 3-4, ¶ 12 (2016) (citations omitted).

¶33            The court may find the child would be harmed by continuing
the parent-child relationship “where there is clear and convincing evidence
of parental unfitness[,] which has not been remedied notwithstanding the
provision of services by [DCS] and which detrimentally affects the child’s
well-being.” Pima Cnty. Juv. Action No. S-2460, 162 Ariz. 156, 158 (App.
1989); see also Dominique M. v. Dep’t of Child Safety, 240 Ariz. 96, 98, ¶ 11
(App. 2016) (recognizing a child may be harmed by the continuation of the
parent-child relationship if the continued presence of a statutory severance
ground negatively affects the child). The presence of a statutory ground
will usually harm the child. Maricopa Cnty. Juv. Action No. JS-6831, 155 Ariz.
556, 559 (App. 1988).

¶34           Here, Mother does not challenge the juvenile court’s findings,
supported by reasonable evidence, that B.H. was adoptable; B.H.’s
placement was ICWA-compliant and intended to adopt him; B.H.’s
placement met all his needs; B.H.’s placement was providing him with a
loving and nurturing environment where he was thriving; and adoption
would provide B.H. with stability and permanency and allow him to be
raised in a home free of substance abuse and domestic violence.7 Mother,
therefore, concedes the accuracy of these findings. See Britz, 87 Ariz. at 388.

¶35          Mother claims the juvenile court abused its discretion by
failing to consider the separation of siblings. However, the court
considered the totality of the circumstances and found that although B.H.’s
placement was not with family, it was ICWA-compliant, and B.H. had been
previously placed with family, but that placement had been disrupted.
Although J.C. lived under Grandmother’s guardianship and DCS
attempted to place B.H. with Grandmother through the ICPC, Oklahoma
denied the placement. As to Mother’s claim the court abused its discretion
by not considering her rehabilitation efforts, the court specifically

7      The case manager also testified that not terminating Mother’s
parental rights would be detrimental for B.H. because he would remain
subject to decision-making that was out of his control, and he would not be
able to “move on” and achieve a sense of normalcy.


                                      10
                        MONICE C. v. DCS, et al.
                         Decision of the Court

considered Mother’s participation in services and found she had failed to
engage in services, including visitation, for a significant period.
Accordingly, reasonable evidence supports the juvenile court’s finding that
terminating Mother’s parental rights was in B.H.’s best interest.

                             CONCLUSION

¶36           The juvenile court’s order terminating Mother’s parental
rights to B.H. is affirmed.




                          AMY M. WOOD • Clerk of the Court
                          FILED:    HB



                                      11